Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
In view of the following Examiner’s Amendment, claims 1-2, 4-13 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claim 14-17, 19-20, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on February 22, 2022 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Tamala Jonas on May 6, 2022.

The application has been amended as follows: 

Replace the present claim set with the following;
1.	(Currently Amended) An electronic device, comprising:
	an enclosure component defining a first mounting surface;
	a display; and 
	a glass cover positioned over the display and comprising:  
		a central portion;
		a flange at least partially surrounding the central portion, and defining:
			a first segment extending along a first side of the central portion and defining a first region of a second mounting surface;
			a second segment extending along a second side of the central portion and defining a second region of the second mounting surface; and
			a corner segment extending from the first segment to the second segment and defining a third region of the second mounting surface; and
		a compressive stress layer having:
			a first depth at the first region; [[and]]
			a second depth, greater than the first depth, at the second region; and
			a third 

	2.	(Original) The electronic device of claim 1, wherein a height of the first segment is less than a height of the corner segment.

	3.	(Cancelled)  

	4.	(Currently Amended) The electronic device of claim 1[[3]], wherein a length of the second segment is less than a length of the first segment.

	5.	(Original) The electronic device of claim 1, wherein a surface compressive stress of the third region is greater than a surface compressive stress of the first region. 

	6.	(Original) The electronic device of claim 1, wherein the compressive stress layer comprises:
	a surface zone extending from the first, the second, and the third regions of the first mounting surface to a depth from 10 to 50 microns; and 
	an internal zone extending from the surface zone.

	7.	(Currently Amended) An electronic device, comprising:
	a strengthened glass cover comprising:
		a central portion;
		a mounting surface at least partially surrounding the central portion and comprising:
			a first region extending along a first side of the strengthened glass cover;
			a second region extending along a second side of the strengthened  glass cover; and
			a third region extending from the first region and the second region and along a corner of the strengthened glass cover; and
		a compressive stress layer having:
			a first depth at a first location in the 
			a second depth, greater than the first depth, at a second location in the 
			a third depth, greater than the first depth, at a third location in the third region of the mounting surface; and
	a display positioned below the strengthened glass cover. 

	8.	(Previously Presented) The electronic device of claim 7, wherein:
	the strengthened glass cover further comprises a peripheral portion at least partially surrounding the central portion; and 
	the mounting surface is defined along the peripheral portion.

	9.	(Previously Presented) The electronic device of claim 8, wherein a bend region is defined along the peripheral portion and extends from the central portion to the mounting surface.

	10.	(Currently Amended) The electronic device of claim 7, wherein: 
	the strengthened glass cover further comprises a flange extending at an angle from the central portion; and
	the first region, [[and]] the second region, and the third region of the mounting surface are defined by the flange
	
	

	11.	(Currently Amended) The electronic device of claim 7, wherein a surface compressive stress at the third location in [[of]] the third at the first location in [[of]] the first region.

	12.	(Currently Amended) The electronic device of claim 7, wherein:
	the central portion comprises an exterior surface and an interior surface opposite the exterior surface;
	the compressive stress layer defines, at the first location in 
		a first surface zone; and
		a first internal zone having a first thickness;
	the compressive stress layer defines, at the second location in 
		a second surface zone; and
		a second internal zone having a second thickness greater than the first thickness; 
	the compressive stress layer defines, at the third location in 
		a third surface zone; and
		a third internal zone having a third thickness greater than the first thickness;
and
	the compressive stress layer defines, along the exterior surface of the central portion:
		a fourth 
		a fourth fourth 

	13.	(Currently Amended) The electronic device of claim 12, wherein the compressive stress layer defines, along the interior surface of the central portion:
		a fifth 
		a fifth fifth 

	14. 	(Currently Amended) A method comprising:
	placing a glass cover in a first ion-exchange bath to form a first ion-exchanged layer, the glass cover defining:
		a central portion; and
		a mounting surface at least partially surrounding the central portion, the mounting surface comprising:
			a first region extending along a first side of the glass cover;
			a second region extending along a second side of the glass cover; and
			a third region extending from the first region and the second region and along a corner of the glass cover;
	removing the glass cover from the first ion-exchange bath;
	removing material from the first region of the mounting surface, thereby locally reducing a depth of the first ion-exchanged layer along the first region of the mounting surface; 
	placing the glass cover in a second ion-exchange bath to form a second ion-exchanged layer within the first ion-exchanged layer, the operations of placing the glass cover in the first ion-exchange bath and in the second ion-exchange bath the compressive stress layer having:
		a first depth along the first region of the mounting surface; 
		a second depth, greater than the first depth, along the second region of the mounting surface; and
		a third depth, greater than the first depth, along the third region of the glass cover; and
	removing the glass cover from the second ion-exchange bath.

	15.	(Currently Amended) The method of claim 14, wherein an amount of material removed from the [[a]] first region of the mounting surface is greater than an amount of material removed from the third 

	16.	(Currently Amended) The method of claim 15, wherein:
	
	
	material is removed from the first region and the third 

	17.	(Original) The method of claim 15, wherein the depth of the first ion-exchanged layer is locally reduced at the first region of the mounting surface by 10 microns to 50 microns.  

	18.	(Cancelled)  

	19.	(Original) The method of claim 14, wherein:
	a base composition of the glass cover comprises first alkali metal ions;
	the first ion-exchanged layer comprises second alkali metal ions introduced from the first ion-exchange bath;
	the second ion-exchanged layer comprises third alkali metal ions introduced from the second ion-exchange bath; and
	the compressive stress layer comprises a surface zone and an internal zone, the surface zone is enriched in the third alkali metal ions with respect to the internal zone, and the internal zone is enriched in the second alkali metal ions with respect to the base composition.

	20.	(Original) The method of claim 19, wherein the first alkali metal ions are lithium ions, the second alkali metal ions are sodium ions, and the third alkali metal ions are potassium ions.

Allowable Subject Matter
Claims 1-2, 4-17, 19 and 20 are allowed.
The following is an examiner’s statement of reasons for allowance: While the closest prior art of record (see Notice of references cited) does teach an electronic device comprising a structure as claimed with a glass cover having a mounting surface partially surrounding a central portion wherein the mounting surface includes first, second and third compressive stress regions in locations similar to that claimed, the art fails to teach or render obvious both the second region and the corner third region having compressive depths greater than the first region depth.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN ROBINSON COLGAN whose telephone number is (571)270-3474. The examiner can normally be reached Monday thru Friday 9AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LAUREN ROBINSON COLGAN
Primary Examiner
Art Unit 1784



/LAUREN R COLGAN/Primary Examiner, Art Unit 1784